Exhibit 10.2 FORBEARANCE AGREEMENT The parties to this FOREBEARANCE AGREEMENT (this " Agreement "), dated as of August 1, 2013, but effective as of August 1, 2013 (the " Forbearance Date "), are BANK OF AMERICA, N.A. (" Lender "), AMERICAN LOCKER GROUP INCORPORATED , a Delaware corporation (“ Locker Group Borrower ”), AMERICAN LOCKER SECURITY SYSTEMS, INC. , a Delaware corporation (“ Security Borrower ”), SECURITY MANUFACTURING CORPORATION , a Delaware corporation (“ Manufacturing Borrower ”), and CANADIAN LOCKER COMPANY LIMITED , a corporation incorporated under the federal laws of Canada (“ Canadian Borrower ”)(Locker Group Borrower, Security Borrower, Manufacturing Borrower and Canadian Borrower are collectively referred to herein as “ Borrower ”). For good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: 1. Background . (i) Term Loan . Lender is the holder of that certain Loan Agreement, dated December 8, 2010 (as amended, supplemented, renewed or extended by one or more documents, the “ Original Loan Agreement ”), executed by Borrower in favor of Lender, in the original principal amount of $1,000,000.00 (the “ Facility No. 1 Loan ”), with a final stated maturity date (including all prior renewals or extensions) of December 15, 2015 (the “ Original Maturity Date ”). The Original Loan Agreement was modified and extended by that certain (i) Amendment No. 1 to Loan Agreement, dated October 27, 2011 (the “ First Amendment ”), executed by Borrower and Lender, in which, among other things, the Original Maturity Date for Facility No. 3 (defined below) was amended to December 8, 2012, and a $500,000.00 draw note was created, and (ii) Amendment No. 2 to Loan Agreement, dated September 28, 2012 (the “ Second Amendment ”), executed by Borrower and Lender, in which, among other things, the Original Maturity Date was extended to October 31, 2013. The Original Loan Agreement, First Amendment and Second Amendment, as they have or may have been renewed, extended, amended, or supplemented by one or more documents, if any, dated before the Forbearance Date, are collectively referred to herein as the “ Loan Agreement ”. The security for payment of the Facility No. 1 Loan includes, without limitation, that certain (i) Security Agreement (Multiple Use), dated December 8, 2010 (the “ Security Agreement ”), executed by Borrower in favor of Lender, and (ii) General Security Agreement, dated December 9, 2010 (the “ General Security Agreement ”). The Security Agreement and General Security Agreement, as they may have been renewed, extended, amended or supplemented by one or more documents, if any, dated before the Forbearance Date, are referred to herein as the “ Facility No 1. Collateral Documents ”, and reference is made to the Facility No. 1 Collateral Documents for all purposes. The Facility No. 1 Collateral Documents cover the personal property therein described. (ii) Draw Note . Pursuant to the Loan Agreement and the First Amendment, Lender and Borrower entered into a certain draw note in the original principal amount of $500,000.00 (the “ Facility No. 2 Loan ”), with a final stated maturity date of October 27, 2012 (as extended to October 31, 2013 pursuant to the Second Amendment). The security for payment of the Facility No. 2 Loan includes, without limitation, the (i) Security Agreement and the General Security Agreement, as they may have been renewed, extended, amended or supplemented by one or more documents, if any, dated before the Forbearance Date, are referred to herein as the “ Facility No. 2 Collateral Documents ”, and reference is made to the Facility No. 2 Collateral Documents for all purposes. The Facility No. 2 Collateral Documents cover the personal property therein described. (iii) Line of Credit . Pursuant to the Loan Agreement, Lender and Borrower entered into that certain line of credit in the original principal amount of $2,500,000.00 (the “ Facility No. 3 Loan ”), with a final stated maturity date of December 8, 2015, as amended to October 31, 2013 pursuant to the Second Amendment. The security for payment of the Facility No. 3 Loan includes, without limitation, the (i) Security Agreement, and (ii) the General Security Agreement, as they may have been renewed, extended, amended or supplemented by one or more documents, if any, dated before the Forbearance Date, are referred to herein as the “ Facility No. 3 Collateral Documents ”, and reference is made to the Facility No. 3 Collateral Documents for all purposes. The Facility No. 3 Collateral Documents cover the personal property therein described. Forbearance Agreement American Locker Group, et al. 1 (iv) Master Lease . Lender is the Lessor under that certain Master Lease Agreement (MLA #21806-90000), dated July 9, 2012 (the “
